368 Pa. 20 (1951)
Myers, Appellant,
v.
Harrisburg Taxicab and Baggage Co., Inc.
Supreme Court of Pennsylvania.
Argued May 21, 1951.
June 27, 1951.
Before DREW, C.J., STERN, STEARNE, JONES, BELL, LADNER and CHIDSEY, JJ.
*21 Paul H. Rhoads, with him J. Mettler Pensyl and Rhoads & Sinon, for appellant.
F. Brewster Wickersham, with him Metzger & Wickersham, for appellee, was not heard.
OPINION PER CURIAM, June 27, 1951:
The order appealed from is affirmed on the opinion of the court below.
Order affirmed, appellant to pay the costs.